On Petition fob, a Rehearing.
Per Curiam.
It is settled by a long line of decisions that a rehearing will not be granted to enable the parties to procure a correction of the record. Warner v. Campbell, 39 Ind. 409; Pittsburgh, etc., R. R. Co. v. Van Houten, 48 Ind. 90; Cole v. Allen, 51 Ind. 122; State, ex rel., v. Terre Haute, etc., R. R. Co., 64 Ind. 297 (303); Board, etc., v. Hall, 70 Ind. 469 (476); Mansur v. Churchman, 84 Ind. 573; Robbins v. Magee, 96 Ind. 174 (179); State v. Dixon, 97 Ind. 125 (126); Board, etc., v. Center Tp., 105 Ind. 422 (444); Elliott’s App. Proced., section 556.
By section 3 of the act of February 16, 1893, Acts of 1893, p. 31, it is expressly provided that this court shall be governed in all things by the law as declared by the Supreme Court, and shall not, directly or by implication, reverse or modify any decision of that court.
Petition for rehearing overruled..